Citation Nr: 1635683	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  A VA audiology examination was conducted in May 2010.  The VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to military service.  In providing the rationale the audiologist stated that the Veteran's hearing loss was essentially normal in each ear; therefore, the tinnitus is less likely than not due to military service due to the significant association between tinnitus and hearing loss.  

On diagnostic testing, the speech recognition score in the right ear was 92 percent and 90 percent in the left ear (which is indicative of a ratable bilateral hearing loss by VA standards).  However, in a June 2010 addendum the examiner stated the word recognition scores were unreliable.  In light of the fact that the Veteran would not have a ratable hearing loss without the stated speech recognition scores (as the audiographic readings are within normal limits), another VA examination should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Re-schedule a VA audiology compensation examination to first determine whether the Veteran has sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  If determined that he does, then a medical nexus opinion also is needed concerning the likelihood any current hearing loss disability [and tinnitus] is related to his military service, and especially to noise exposure coincident with his service.

The designated examiner must review the e-file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable.

2.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




